DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities: In claim 20, line 9, “grove” is the incorrect word used, therefore it is suggested to change “grove” to - -groove- -.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fukao (JPH08187624A) in view of CN 204778760U (CN`760U).
Regarding claim 1, Fukao discloses an apparatus for separating and feeding O-rings (R; Fig. 1), comprising a rotatable body (13) comprising a storage portion (STP) and a separating portion (SEP); a helix groove (17) formed on the rotatable body (13) across the storage portion and the separating portion, wherein a width and a depth of the helix groove (17) are adapted to a wire diameter of a O-ring (R). The helix groove (17) conveys a plurality of O-rings (R; Fig. 1) hanged on the storage portion to the See translation provided by applicant.
[AltContent: textbox (STP)][AltContent: arrow][AltContent: arrow][AltContent: textbox (SEP)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    407
    782
    media_image1.png
    Greyscale


Regarding claim 2, Fukao discloses a limiting mechanism (18; Fig. 1) arranged over the separating portion and adapted to prevent the plurality of O-rings (R) from being out of the helix groove (17) during the conveying.
Regarding claim 5, Fukao discloses wherein a distance between the limiting mechanism (18) and the rotatable body (13) is smaller (see Fig. 1) than the wire diameter of the O-ring (R).
Regarding claim 8, Fukao discloses wherein a cross-section of the helix groove (17) on the separating portion in a plane parallel to the feeding direction is of a rectangular (see Figs. 1 and 10).
Regarding claim 20, Fukao discloses separating and feeding O-rings (R) with an apparatus comprising a rotatable body (13) including a storage portion (STP) and a separating portion (SEP), the body having a helix groove (17) formed thereon across the storage portion and the separating portion, wherein a width and a depth of the 
	Fukao, however, does not disclose the pitch of the helix groove on the separating portion increases along a feeding direction from the storage portion to the separating portion, or a cross-section of the helix groove on the storage portion in a plane parallel to the feeding direction being of an arc shape.
	CN`760U discloses a spiral rod conveyor (1) wherein a width and a depth of the helix groove are adapted to a wire diameter of a cylindrical container, and pitch of the helix groove (G) on a separating portion increases along a feeding direction from the storage portion to a separating portion, in order to achieve control and conveying of adjacent container spacing of the container being transported. The figure below shows a cross-section of the helix groove (G) on the storage portion in a plane parallel to the feeding direction being of an arc shape. See translation provided by applicant.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (G)]                    
    PNG
    media_image2.png
    871
    1718
    media_image2.png
    Greyscale

	
.
Allowable Subject Matter
Claims 3, 4, 6, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-19 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMIE E COZART whose telephone number is (571)272-4528. The examiner can normally be reached Monday - Friday 8:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JERMIE E COZART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        




December 2, 2021